DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
Claims 11-20 are withdrawn;
Claims 1-10 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 12/18/2019 and reviewed by the Examiner.
Applicant's arguments filed 09/28/2021 have been fully considered but they are not persuasive. Additionally, the arguments are moot based on the current interpretation of Wharmby necessitated by the amendment to the claims.
Regarding Applicant argument wherein “…There is no hinge connecting the elongate element (21, 22) to either support block (27) or the handle (30).
 	The Examiner asserts that the invention as claimed require a hinge defined between the arms and the base assembly or between the arms and the handle assembly, for opening and closing the container support. Wharmby clearly teaches the hinge formed by (25, 26) defined between the arms and the base assembly or between the arms and the handle assembly, for opening and closing the container support

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 7-8 and 10 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Wharmby (U.S. Pat. No. 4069994).
claim 1, Wharmby teaches a container support for holding and closing a container, the container support comprising:  	a base assembly (Wharmby; 27) having a first side and a second side;  	a connector (Wharmby; 28) for connecting the container support to a frame, the connector attached to the first side of the base assembly;  	a handle assembly (Wharmby; 30) having a first side and a second side; and  	a plurality of arms (Wharmby; 21, 22) attached to the second side of the base assembly and to the first side of the handle assembly, the arms, the base assembly, and the handle assembly are movable between a closed configuration and an open configuration, wherein the container is unsealed and open when the arms, the base assembly, and the handle assembly are in the open configuration, and the container is sealed and closed when the arms, the base assembly, and the handle assembly are in the closed configuration [s Wharmby; Col. 4; line 65 for configuration] and; 
a hinge (Wharmby; 25, 26) defined between the arms and the base assembly, or between the arms and the handle assembly, for opening and closing the container support.
Regarding claim 2, Wharmby teaches a closer (Wharmby; 32) for closing the container when the arms, the base assembly, and the handle assembly are in the closed configuration.  
Regarding claim 7, Wharmby teaches wherein the connector (Wharmby; 28) includes a mount (Wharmby; surface of 28) for securing the container support to the frame [intended use], the mount including at least one of a clamp, a hook, and an adhesive.  
claim 8, Wharmby teaches at least one detent (Wharmby; 31) configured to maintain the container support in either the open configuration or the closed configuration.  
Regarding claim 10, Wharmby teaches the handle (Wharmby; 30) assembly includes a handle attached to the second side of the handle assembly.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over  Wharmby (U.S. Pat. No. 4069994), in view of Scholz (U.S. Pat. No. 5704480).
Regarding claim 3, Wharmby teaches the closer (Wharmby; 32). However, Wharmby does not explicitly teach the closer (Scholz; Fig. 3; 26, 28).
Wharmby and Scholz are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure/container for retaining an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Wharmby having the magnetic strips e.g. by providing the magnet on elements 21 and 22 of Wharmby. The motivation would have been to provide appropriate grip during the retention. Therefore, it would have been obvious to modify Wharmby as specified in claim 3.
Regarding claim 4, Wharmby as modified teaches the plurality of magnets (Scholz; Fig. 3; 26, 28) includes a first magnet (Scholz; 26) attached to the second side of the base assembly and a second magnet (Scholz; 28) attached to the first side of the handle assembly.  
Regarding claim 5, Wharmby as modified teaches the plurality of magnets (Scholz; 26, 28) includes a first magnet (Scholz; 26) attached to a first arm (Degnan; 21), of the plurality of arms and a second magnet (Scholz; 28) attached to a second arm (Degnan; 22), of the plurality of arms positioned opposite the first arm.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wharmby (U.S. Pat. No. 4069994).
Regarding claim 9, Wharmby teaches the plurality of arms  (Degnan; 40 or Wharmby; 21, 22)  includes a first arm, a second arm, a third arm, and a fourth arm  (Wharmby; 8 top front, top rear, 8 bottom front, bottom rear), the first arm and the second arm are hinged to the second side of the base assembly, the third arm and the .

Allowable Subject Matter
Claim 2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631